DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  in line 4 “the inlet an out” should be “the inlet and out”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in line 1 “wherein, the insect” should be “wherein the insect”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: in line 7 and 8, “the surface of” should be “a surface of”. Appropriate correction is required.
Claim 16 and 17 are objected to because of the following informalities: “the indicator” should be “the at least one indicator” to be consistent with the earlier recitation in Claim 15.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11363810. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-19 of the ‘810 patent anticipate Claims 1-20  of the Instant Application.

Instant Application 17749519
Patent US 11363810
1. A lighting element with insect repelling element comprises: 
an electrical connector;
 a body extending from the electrical connector, the body including a plurality of openings formed in a side thereof; a heating element mounted in the body and electrically connected to the electrical connector;

 an insect repelling material cartridge including an insect repelling material, the insect repelling material cartridge removably mounted in the body, the insect repelling material cartridge including: 
a bottom; 
sidewalls extending upward from the bottom to form a cavity, where the cavity receives insect repelling material; 
an open top; 
a wick extending from the cavity to the open top to transfer insect repelling material from the cavity of the container,

 the insect repelling material cartridge mounted in the housing such that a top portion of the wick is adjacent to the heating element such that heat from the heating element vaporizes the insect repelling material in the wick; 

and a light source, mounted on a bottom of the housing and electrically connected to the electrical connector, the light source configured to emit light.



14. The lighting element of claim 1, wherein the housing further comprises: a lower protrusion extending upward from an inner surface of a bottom portion of the housing and positioned below the heating element; and an upper protrusion extending downward from an inner surface of a top portion of the housing above the heating element, wherein the upper protrusion and lower protrusion are configured such that air flows along the surface of one of the upper protrusion and the lower protrusion toward the heating element and then along the surface of the other of the upper protrusion and the lower protrusion and then out through the plurality of openings.
1. A lighting element with insect repelling element comprises:
an electrical connector;
a body extending from the electrical connector, the body including a plurality of openings formed in a side thereof;
a heating element mounted in the body and electrically connected to the electrical connector;
an insect repelling material cartridge including an insect repelling material, the insect repelling material cartridge removably mounted in the body, the insect repelling material cartridge including:
a bottom;
sidewalls extending upward from the bottom to form a cavity, where the cavity receives insect repelling material;
an open top;
a wick extending from the cavity to the open top to transfer insect repelling material from the cavity of the insect repelling material cartridge,
the insect repelling material cartridge mounted in the body such that a top portion of the wick is adjacent to the heating element such that heat from the heating element vaporizes the insect repelling material in the wick; and
a light source, mounted on a bottom surface of a bottom of the body and electrically connected to the electrical connector, the light source configured to emit light,
wherein the body includes:
a lower protrusion extending upward from an inner surface of a bottom portion of the body and positioned below the heating element; and
an upper protrusion extending downward from an inner surface of a top portion of the body above the heating element,
wherein the upper protrusion and lower protrusion are configured such that air flows along a surface of one of the upper protrusion and the lower protrusion toward the heating element and then along the surface of the other of the upper protrusion and the lower protrusion and then out through the plurality of openings.
2. The lighting element of claim 1, further comprising a plurality of vertical ribs extending away from the electrical connector where the plurality of openings are spaced between the plurality of vertical ribs.
2. The lighting element of claim 1, further comprising a plurality of vertical ribs extending away from the electrical connector where the plurality of openings are spaced between the plurality of vertical ribs.
3. The lighting element of claim 1, wherein each opening of the plurality of openings is sized such that a user's finger will not fit into the respective opening.
3. The lighting element of claim 1, wherein each opening of the plurality of openings is sized such that a user's finger will not fit into the respective opening.
4. The lighting element of claim 1, wherein the heating element is disk shaped.
4. The lighting element of claim 1, wherein the heating element is disk shaped.
5. The lighting element of claim 4, wherein the heating element further comprises a central opening formed therethrough, and the insect repelling material cartridge is mounted in the body such that at least a portion of the wick extends into the central opening of the heating element.
5. The lighting element of claim 4, wherein the heating element further comprises a central opening formed therethrough, and the insect repelling material cartridge is mounted in the body such that at least a portion of the wick extends into the central opening of the heating element.
6. The lighting element of claim 5, wherein the heating element further comprises: positive temperature coefficient material configured to produce heat; and a conducting ring positioned around an inner surface of the central opening to conduct heat toward the wick.
6. The lighting element of claim 5, wherein the heating element further comprises:
positive temperature coefficient material configured to produce heat; and
a conducting ring positioned around an inner surface of the central opening to conduct heat toward the wick.
7. The lighting element of claim 1, wherein the insect repelling material cartridge further comprises an insert configured to be mounted in the open top of the insect repelling material cartridge, the insert including a wick opening formed therein to allow the wick to pass through the insert while preventing insect repelling material from passing around the inlet an out of the insect repelling material cartridge.
7. The lighting element of claim 1, wherein the insect repelling material cartridge further comprises an insert configured to be mounted in the open top of the insect repelling material cartridge, the insert including a wick opening formed therein to allow the wick to pass through the insert while preventing insect repelling material from passing around the insert and out of the insect repelling material cartridge.


8. The lighting element of claim 1, wherein the insect repelling material is provided in an immersive foam solvent.
8. The lighting element of claim 1, wherein the insect repelling material is provided in an immersive foam solvent.

9. The lighting element of claim 1, wherein the insect repelling material is one of a group comprising a liquid, a polymer and a gel.
9. The lighting element of claim 1, wherein the insect repelling material is one of a group comprising a liquid, a polymer and a gel.
10. The lighting element of claim 1, wherein, the insect repelling material comprises metofluthrin.
10. The lighting element of claim 1, wherein the insect repelling material comprises metofluthrin.
11. The lighting element of claim 1, wherein the housing further comprises a receptacle formed in a bottom element of the housing.
11. The lighting element of claim 1, wherein the body further comprises a receptacle formed in a bottom element of the body.
12. The lighting element of claim 11, wherein the insect repelling material cartridge is removably mounted in the receptacle.
12. The lighting element of claim 11, wherein the insect repelling material cartridge is removably mounted in the receptacle.
13. The lighting element of claim 13, wherein the insect repelling material cartridge further comprises a tab extending from a bottom surface of the bottom thereof and configured to allow a user to rotate the insect repelling material cartridge in the receptacle to secure the insect repelling material cartridge in the receptacle when rotated in a first direction and to remove the insect repelling material cartridge from the receptacle when rotated in a second direction, opposite the first direction.
13. The lighting element of claim 12, wherein the insect repelling material cartridge further comprises a tab extending from a bottom surface of the bottom thereof and configured to allow a user to rotate the insect repelling material cartridge in the receptacle to secure the insect repelling material cartridge in the receptacle when rotated in a first direction and to remove the insect repelling material cartridge from the receptacle when rotated in a second direction, opposite the first direction.
15. The lighting element of claim 1, further comprising at least one indicator configured to indicate that the heating element is active.
14. The lighting element of claim 1, further comprising at least one indicator configured to indicate that the heating element is active.
16. The lighting element of claim 15, wherein the indicator is a light emitting diode.
15. The lighting element of claim 14, wherein the at least one indicator is a light emitting diode.


17. The lighting element of claim 1, wherein the indicator is a transducer that emits sound.
16. The lighting element of claim 14, wherein the at least one indicator is a transducer that emits sound.
18. The lighting element of claim 1, wherein the light source is a light emitting diode.
17. The lighting element of claim 1, wherein the light source is a light emitting diode.
19. The lighting element of claim 18, wherein the light source further comprises a cover element positioned to cover the light emitting diode.
18. The lighting element of claim 17, wherein the light source further comprises a cover element positioned to cover the light emitting diode.
20. The lighting element of claim 19, wherein the cover element is colored.
19. The lighting element of claim 18, wherein the cover element is colored.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the housing" in lines 16 and 19.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a body”. For the purposes of claim examination, the Examiner will interpret “the housing” as “the body”. Note, “the housing” is also recited in claims 11 and 14.
Claim 1 recites the limitation "the container" in lines 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the inlet” in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purposes of claim examination, the Examiner will interpret it as “the insert”.
Claim 13 is recited as depending from itself. For the purposes of claim examination, the Examiner will interpret Claim 13 as depending from Claim 12, as claim 13 recites a receptacle and the insect repelling material cartridge is mounted in the receptacle.
Claim 17 recites the limitation "the indicator" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of claim examination, the Examiner will interpret Claim 17 as depending on Claim 15 instead of Claim 1, as Claim 15 contains the previous recitation of “at least one indicator”.
The remaining claims are rejected due to their dependence on claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-12, 14-16, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Formico, et al., US 2015/0144712 A1.
Regarding claim 1, Formico discloses “A lighting element (1, Fig. 1) with insect repelling element (60, Fig. 3B) comprises: an electrical connector (electrical socket 34 of base 20, Fig. 3b); a body  (housing 12, base 20, central housing 24, Fig. 2)  extending from the electrical connector (seen in Fig. 3b, and in Fig. 2, where the body extends from the connector at the base), the body including a plurality of openings (68, Fig. 2) formed in a side thereof; a heating element (evaporator member 64, Fig. 3B, ¶ [0098]) mounted in the body and electrically connected to the electrical connector (¶ [0098]); an insect repelling material cartridge (60, Fig. 3B,  including an insect repelling material (¶ [0122]), the insect repelling material cartridge removably mounted in the body (¶ [0104] the container is replaceable), the insect repelling material cartridge including: a bottom (seen in Fig. 8 and 10); sidewalls extending upward from the bottom to form a cavity (seen in Fig. 10), where the cavity receives insect repelling material (¶ [0094]); an open top (¶ [0063] the top can be removed); a wick (62, Fig. 10) extending from the cavity to the open top to transfer insect repelling material from the cavity of the container (¶ [0096]), the insect repelling material cartridge mounted in the housing such that a top portion of the wick is adjacent to the heating element such that heat from the heating element vaporizes the insect repelling material in the wick (seen in Fig. 3B, ¶ [0098]); and a light source (14, Fig. 3B), mounted on a bottom of the housing and electrically connected to the electrical connector (¶ [0087]), the light source configured to emit light.  
Regarding claim 2, Formico discloses the invention of claim 1, as cited above, and further discloses “a plurality of vertical ribs extending away from the electrical connector where the plurality of openings are spaced between the plurality of vertical ribs (seen in Fig. 9, housing 22 has sections that have an extension in the vertical direction, and the openings are between the vertical sections, labeled in Fig. 9-A below, drawn from Fig. 9).”

    PNG
    media_image1.png
    629
    779
    media_image1.png
    Greyscale


  
Regarding claim 3, Formico discloses the invention of claim of claim 1, as cited above, and further discloses “each opening of the plurality of openings is sized such that a user's finger will not fit into the respective opening (seen in Fig. 9 and 11).”
Regarding claim 4, Formico discloses the invention of claim 1, as cited above, and further discloses “the heating element is disk shaped.”
Regarding claim 5, Formico discloses the invention of claim 4, as cited above, and further discloses “the heating element further comprises a central opening formed therethrough, and the insect repelling material cartridge is mounted in the body such that at least a portion of the wick extends into the central opening of the heating element (seen in Fig. 3B).”  
Regarding claim 7, Formico discloses the invention of claim 1, as cited above, and further discloses “the insect repelling material cartridge further comprises an insert (wick support structure 63, Fig. 10) configured to be mounted in the open top of the insect repelling material cartridge (seen in Fig. 10), the insert including a wick opening formed therein to allow the wick to pass through the insert while preventing insect repelling material from passing around the inlet an out of the insect repelling material cartridge (¶ [0097]).  
Regarding claim 9, Formico discloses the invention of claim 1, as cited above, and further discloses “the insect repelling material is one of a group comprising a liquid, a polymer and a gel (¶ [0122-0123]).”  
Regarding claim 10, Formico discloses the invention of claim 1, as cited above, and further discloses “the insect repelling material comprises metofluthrin (¶ [0123]).”  
Regarding claim 11, Formico discloses the invention of claim 1, as cited above, and further discloses “the housing further comprises a receptacle (56, Fig. 9, ¶ [0094]) formed in a bottom element of the housing (seen in Fig. 3B and 9).”  
Regarding claim 12, Formico discloses the invention of claim 11, as cited above, and further discloses “the insect repelling material cartridge is removably mounted in the receptacle (seen in Fig. 3B and 9, ¶ [0094]).”  
 Regarding claim 14, Formico discloses the invention of claim 1, as cited above, and further discloses “the housing further comprises: a lower protrusion extending upward from an inner surface of a bottom portion of the housing and positioned below the heating element (lower portion of inner housing 16 protruding and extending upward from an inner surface of base 20, Fig. 9 and 11); and an upper protrusion extending downward from an inner surface of a top portion of the housing above the heating element (protrusion extending downward from housing 22, Fig. 9 and 11), wherein the upper protrusion and lower protrusion are configured such that air flows along the surface of one of the upper protrusion and the lower protrusion toward the heating element and then along the surface of the other of the upper protrusion and the lower protrusion and then out through the plurality of openings (seen in Fig. 11).
Regarding claim 15,   Formico discloses the invention of claim 1, as cited above, and further discloses “at least one indicator configured to indicate that the heating element is active (190, ¶ [0112, 0117] (¶ [0079] teaches that taught modifications can be applied to other embodiments).”  
Regarding claim 16, Formico discloses the invention of claim 15, as cited above, and further discloses “the indicator is a light emitting diode (¶ [0117]).”  
Regarding claim 18, Formico discloses the invention of claim 1, as cited above, and further discloses “the light source is a light emitting diode (¶ [0118-0119]).”  
Regarding claim 19, Formico discloses the invention of claim 18, as cited above, and further discloses “the light source further comprises a cover element (32, Fig. 8) positioned to cover the light emitting diode.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formico in view of Hasik, et al., US 8027575 B2.
Regarding claim 6, Formico discloses the invention of claim 5, as cited above, and further discloses “positive temperature coefficient material configured to produce heat (¶ [0124]).”
However, Formico does not disclose “a conducting ring positioned around an inner surface of the central opening to conduct heat toward the wick.  “
Hasik discloses a volatile liquid dispenser, a positive temperature coefficient material (28, Fig. 1), and a conducting ring (metal contacts 32, Fig. 1; (col. 2, ln. 33-37)) positioned around an inner surface of the central opening to conduct heat toward the wick (seen in Fig. 1 and 3).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a conducting ring, such as taught by Hasik, to the vaporating device, as taught by Formico. One of ordinary skill in the art would have been motivated to include a conducting ring for providing the appropriate and uniform heat output around the wick such that the insect repelling material can be vaporized evenly from the wick from consistent performance.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formico in view of Rodero, US 4822613 A .
Regarding claim 8, Formico discloses the invention of claim 1, as cited above, except “the insect repelling material is provided in an immersive foam solvent.” Formico does disclose that the container can contain any appropriate fluid, mist, liquid, or any other substance (¶ [0122]).
Rodero discloses an insect repellent in the form of a water-soluable composition able to form a foam (col. 6, ln. 50-67 and col. 7, ln. 33-68). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the insect repelling material, as taught by Formico, be provided in an immersive foam solvent, such as taught by Rodero. One of ordinary skill in the art would have been motivated to use a foam solvent for allowing the repellent material to be in a form that allows the wick to absorb the material while decreasing its ability to be spilled, and allowing an even distribution within the material within the container for a consistent release of insect repelling properties as it is vaporized.

  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formico in view of Van Kleef et al., US 9968080 B1.

Regarding claim 13, Formico discloses the invention of claim 12 (see 112(b) interpretation above), as cited above, except “the insect repelling material cartridge further comprises a tab extending from a bottom surface of the bottom thereof and configured to allow a user to rotate the insect repelling material cartridge in the receptacle to secure the insect repelling material cartridge in the receptacle when rotated in a first direction and to remove the insect repelling material cartridge from the receptacle when rotated in a second direction, opposite the first direction.”
Formico does disclose that the cartridge is received into the support unit via a screwing structure (seen in Fig. 8, 10, 21, ¶ [0134]), but does not specifically disclose the tab.
Van Kleef discloses a removable module for a pest control lighting device with a tab on the bottom (68, Fig. 5B; 268, Fig. 13A).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a tab, such as taught by Van Kleef, on the container as taught by Formico. One of ordinary skill in the art would have been motivated to include a tab, for providing a handle to allowing the container to be gripped, for removal (Van Kleef, col. 5, ln. 41-44).



Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formico in view of Avelar, US 2009/0200393 A1.
Regarding claim 17, Formico discloses the invention of claim 15 (see 112(b) interpretation above), as cited above, except “the indicator is a transducer that emits sound.”
Avelar discloses a fragrance emitting light device, and an indicator that includes visual displays and a speaker for producing audible signals or tones (¶ [0034]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a speaker, such as taught by Avelar, to the indicator system as taught by Formico. One of ordinary skill in the art would have been motivated to include a speaker, for providing additional ways the indicator can notify users in the area through their sense of hearing, especially when the users are not directly looking at the device.
Regarding claim 20, Formico discloses the invention of claim 19, as cited above, except “the cover element is colored.”
Avelar discloses a cover that can be colored (2, Fig. 1, ¶ [0028]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the cover, as taught by Formico, to be colored, such as taught by Avelar. One of ordinary skill in the art would have been motivated to change the color of the cover, for producing different lighting effects, in order to meet the specific lighting needs of a given application such as desired color.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abbondanzio et al., US 7618151 B2 discloses a light bulb with fragrance emitter, LED emitters on top, and a replaceable container (Fig. 26)
Abbondanzio et al., US 7641364 B2 discloses a light bulb with fragrance emitter, LED emitters on top, and a replaceable container
Demarest et al., US 2007/0086199 A1 discloses an LED light bulb with active ingredient emission
Wolf et al., US 2007/0109763 A1 discloses an LED light bulb with active ingredient emission.
Demarest et al., US 2007/0014549 A1 discloses a light bulb with active ingredient emission
Norwood et al., US 2006/0237439 A1 discloses a light device with scent diffuser
Helf et al., US 2008/0036332 A1 discloses a light and diffusion device
Sinur et al., US 2019/0281810 A1 discloses a light with cartridge system for insect repellent.
Hidalgo et al., US 2005/0133617 A1 discloses a light and evaporator device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875